DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	The amendment of 07 July 2022 has been entered in full.  
1c.	The drawings filed on 21 February 2021 are acceptable.  
Election/Restriction: 

1d.	Applicant's election without traverse of the invention of Group I, (claims 1-13, 19) is acknowledged. Applicant’s election of the antibody that comprises VH1 of SEQ ID NO:41, (CDRs of SEQ ID NOs: 1-3), VL2 of SEQ ID NO:43, (CDRs of SEQ ID NOs: 7-9); VH2 of SEQ ID NO:45, (CDRs of SEQ ID NOs: 13-15) and VL2 of SEQ ID NO: 53, (CDRs of SEQ ID NOs: 27-29) is also acknowledged. 
1e.	Claims 1-13, 19 and 31-36 are pending and will be examined in so far as they pertain to the elected antibody.  
The restriction requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement:

2.	The information disclosure statement filed on 19 April 2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The references have been considered as to the merits.  
Claim Objections:
3.	Claims 2 is objected to because of the following informalities:  
3a.	Claim 2 recites the acronyms “V1A”; “C1A”; “V1B”; “C1B”; “V2A”; “C2A”; “V2B”; “C2B”. It is suggested to spell the acronyms first.  While the claims can reference acronyms, the material presented by the acronym must be clearly set forth at the first use of the acronym.  

Claim Rejections - 35 U.S.C. § 112 [b]:
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-4, 6-9, 11, 13 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
4a.	Claims 2, 3, 6-9, 13 are rejected as being indefinite because claim 2 recites “V1A”; “C1A”; “V1B”; “C1B”; “V2A”; “C2A”; “V2B”; “C2B”. It is unclear what these terms mean or how they relate back to the bispecific antibody recited in claim 1. The specification recites these terms on page 48, but it fails to define what said terms mean or how they are related to the claimed antigen binding protein. It is not clear which acronym refers back the respective specific VH and VL of the first and second binding domains. For instance, is V1A the VH1 or the VL1 of the first ABD? Is V1B the VH1 or VL1 of the first ABD?
4b.	Claims 4 and 32 recite “residue N297 of the Fc region”, however, the claims fail to recite which Fc region the recited amino acid residue belong to. Is the recited N297 from human Fc domain or from another species? Is it from IgG1, IgG2, IgG3 or IgG4? Appropriate correction is required. 
4c.	Claim 2, line 12, claim 3 and claim 11, recite numerous instances of “corresponds to”. However, it is not clear if this term refers to open or closed claim language.  One skilled in the art would not be reasonably apprised of the scope of the claims. Please note that this issue could be overcome by amending the phrases to recite, for example, “comprise”, “comprises”, “consist of”, or “consists of”.  Claims 6-9, 13 are also rejected under 35 U.S.C. 112, [b], in so far as they depend from claim 2 for the limitation set forth above.


Claim Rejections - 35 USC § 112; [a]: Written Description:
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5a.	Claims 1-13, 19 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
(i)	Claims 1 and 31 are directed to a bispecific antibody that comprises an antibody that binds to human CD123 and an antibody that binds to human NKp46, and “all or part of the immunoglobulin Fc region or variant thereof binds to a human Fc-y receptor”.    The specification teaches that in one embodiment, the disclosure relates to a binding protein comprising a first and a second antigen binding domain (ABD) and all or part of an immunoglobulin Fc region or variant thereof which binds to a human Fc-y receptor polypeptide, (pages 83-84). However, the specification does not teach which IgG the fc region belongs to, IgG1-IgG4. The specification teaches that overall structures of IgG1, IgG2, and IgG4 are similar with more than 90% sequence homology, (see page 32). However, although human IgG1-IgG4 are more than 90% identical on the amino acid level, each subclass has a unique profile with respect to antigen binding, immune complex formation, complement activation, triggering of effector cells, half-life, and placental transport, (see Vidarsson et al, Frontiers in Immunology, 2014, Vol. 5, article 521, pages 1-17, page 1, column 1, table 1, figure 3). Thus, the specification does not teach which “part” of which immunoglobulin Fc region the recited antibody comprises. The specification only teaches that “Fc portion” encompasses all or parts of the Fc domain, which may thus include all or parts of an immunoglobulin hinge, a CH2 domain, and a CH3 domain of an immunoglobulin, and/or when applicable, of a CH4 domain (page 31, lines 22-32).
With respect to the recitation of the phrase “Fc region variants”, therapeutic monoclonal antibodies that comprise modified Fc domains are known in the relevant art. For example, Wang et al, (Protein Cell 2018, Vol. 9, No, 1, pages 63–73) teach antibodies that comprise modified Fc domain of human IgG1-igG4 with reduced Fc-γ receptor.  and C1q binding, (see figure 1, table 1). 
(ii)	Claims 13 and 35 are drawn to binding protein, wherein: polypeptide (I) consists of an amino acid sequence of SEQ ID NO: 64; polypeptide (II) consists of an amino acid sequence of SEQ ID NO: 65; and polypeptide (III) consists of an amino acid sequence of SEQ ID NO: 66.
The specification discloses NKp46-CD123_F25 binding protein, that (I) consists of an amino acid sequence of SEQ ID NO: 64; polypeptide (II) consists of an amino acid sequence of SEQ ID NO: 65; and polypeptide (III) consists of an amino acid sequence of SEQ ID NO: 66, (see page 112). 
The specification teaches that these polypeptide sequences may have 80%, 90%, 95% sequence identity thereto (page 59).  The specification continues to teach that the binding protein comprises polypeptide sequences derived from immunoglobulin chains and/or amino acid sequences selected from any one of SEQ ID NOs: 1-79, which may thus include any variant sequence with conservative substitutions, and/or any variant with a degree of percent sequence identity with a reference sequence (page 60, lines 21-26). Thus, the recitation of the phrase “an amino acid sequence of” instead of “the amino acid sequence of” causes the claims to be broadly and reasonably interpreted as reading upon antigen binding proteins comprising fragments and variants of the recited sequences. Therefore, claims 13 and 35 read on binding proteins wherein the polypeptide chains that form a first and second antigen binding domain comprise fragments and derivatives of the amino acid sequences of SEQ ID NOs: 64-66.
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. As discussed above, in the instant case, the only factors present in the claims are (i) a structural characteristic of a binding protein comprising a first and second antigen binding domain (ABD) and “all or part of an immunoglobulin Fc region” and (ii) a functional characteristic that the “all or part of the immunoglobulin Fc region” binds to a human Fc-γ receptor (claim 1 only) or binds to a human CD16A (FcγRIII) polypeptide (claim 5).  There is no identification of any particular structure or sequence of the immunoglobulin Fc region that must be conserved in order to provide the required function of binding a human Fc-γ receptor. Thus, the claims are drawn to a genus of immunoglobulin Fc “parts” that bind a human Fc-γ receptor.
 Furthermore, the only factors present in claims 13 and 35 are (i) a structural characteristic of a polypeptide that comprises an amino acid sequence of SEQ ID NO: 64, 65, and 66 and (ii) a functional characteristic of binding an antigen.  There is no identification of any particular structure or sequence of the polypeptides that must be conserved in order to provide the required function of binding an antigen.  Thus, the claims are drawn to a genus of polypeptide sequence fragments and derivatives that bind an antigen.
The instant specification fails to disclose and there is no art-recognized correlation between the structure of the genus of immunoglobulin Fc “parts” and the function of binding a human Fc-γ receptor.  The specification does not teach the structure which results in an immunoglobulin Fc “part” with the claimed characteristics. The description of Fc variants in the prior art (such as Vidarsson et al.) is not adequate description of an entire genus of immunoglobulin Fc “parts” (i.e., fragments) that bind a human Fc-γ receptor.  The specification also fails to disclose and there is no art-recognized correlation between the structure of the genus of polypeptide sequence fragments and derivatives (of SEQ ID NOs: 64-66) and the function of binding an antigen.  The specification does not teach the structure which results in polypeptide sequence fragments and derivatives which the claimed function (other than full SEQ ID NOs: 64-66). 
For example, the art recognizes that protein function cannot be predicted from structure alone.  Tokuriki et al. (Current Opinion in Structural Biology 19: 596-604, 2009), teach that mutations are generally destabilizing. For instance, Tokuriki et al. teach at page 596, right column, last paragraph, that “as mutations accumulate, protein fitness declines exponentially...or even more than exponentially...So by the time an average protein accumulates, on average, five mutations, its fitness will decline to <20%.” Further, at page 598, left column, last paragraph, Tokuriki et al. note that 50% of mutations are destabilizing, and >15% of mutations are highly destabilizing, and of the about 5% of mutations that are stabilizing values...many of these mutations result in inactive protein. Indeed, Tokuriki et al. conclude that “a more comprehensive understanding of how mutations affect protein fitness within living cells is needed, including their combined effects on function, thermodynamic and kinetic stability, and clearance through aggregation and degradation” (see page 602, left column, 2nd paragraph). Bhattacharya et al. (PLoS ONE 12(3): e0171355, 2017) also state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (PNAS USA 101(25):9205-10, 2004), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  
Applicant is reminded that generally, in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one or two species within the genus (Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956 (Fed. Cir. 2002); Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004); Regents of the University of California v. Eli Lilly Co., 119 F.3d 1559 (Fed. Cir. 1997)). A patentee must disclose “a representative number of species within the scope of the genus of structural features common to the members of the genus so that one of skill in the art can visualize or recognize the member of the genus” (see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017) at page 1358). An adequate written description must contain enough information about the actual makeup of the claimed products — “a precise definition, such as structure, formula, chemic name, physical properties of other properties, of species falling with the genus sufficient to distinguish the gene from other materials”, which may be present in “functional terminology when the art has established a correlation between structure and function” (Amgen page 1361).
In the instant application, the skilled artisan cannot envision the detailed structure of the immunoglobulin Fc “parts” and polypeptide sequence fragments and derivatives (of SEQ ID NOs: 64-66) of the encompassed claims, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601at1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481at1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.	
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).

Claim Rejections - 35 USC § 112; [a]: Scope of enablement:
5b.	Claims 1-13, 19 and 31-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a binding protein comprising a first and second antigen binding domain (ABD) and an immunoglobulin Fc region or variant thereof that binds to a human Fc-γ receptor, wherein the first ABD binds to human CD123 and the second ABD binds to human NKp46, said binding protein comprising the heavy and light chain CDR sequences recited in instant claim 1 and the heavy and light chain sequences recited in instant claim 31; does not reasonably provide enablement for the claimed invention wherein the recited binding protein comprises “part” of the immunoglobulin Fc region or variant thereof that binds to a human Fc-γ receptor or a polypeptide that consists of “an amino acid sequence” of SEQ ID NOs: 64-66. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claims 1 and 31 are directed to a bispecific antibody that comprises an antibody that binds to human CD123 and an antibody that binds to human NKp46, and “all or part of the immunoglobulin Fc region or variant thereof binds to a human Fc-y receptor”.    The specification teaches that in one embodiment, the disclosure relates to a binding protein comprising a first and a second antigen binding domain (ABD) and all or part of an immunoglobulin Fc region or variant thereof which binds to a human Fc-y receptor polypeptide, (pages 83-84). However, the specification does not teach which IgG the fc region belongs to, IgG1-IgG4. The specification teaches that overall structures of IgG1, IgG2, and IgG4 are similar with more than 90% sequence homology, (see page 32). However, although human IgG1-IgG4 are more than 90% identical on the amino acid level, each subclass has a unique profile with respect to antigen binding, immune complex formation, complement activation, triggering of effector cells, half-life, and placental transport, (see Vidarsson et al, Frontiers in Immunology, 2014, Vol. 5, article 521, pages 1-17, page 1, column 1, table 1, figure 3). Thus, the specification does not teach which “part” of which immunoglobulin Fc region the recited antibody comprises. The specification only teaches that “Fc portion” encompasses all or parts of the Fc domain, which may thus include all or parts of an immunoglobulin hinge, a CH2 domain, and a CH3 domain of an immunoglobulin, and/or when applicable, of a CH4 domain (page 31, lines 22-32).
With respect to the recitation of the phrase “Fc region variants”, therapeutic monoclonal antibodies that comprise modified Fc domains are known in the relevant art. For example, Wang et al, (Protein Cell 2018, Vol. 9, No, 1, pages 63–73) teach antibodies that comprise modified Fc domain of human IgG1-igG4 with reduced Fc-γ receptor.  and C1q binding, (see figure 1, table 1). 
(ii)	Claims 13 and 35 are drawn to binding protein, wherein: polypeptide (I) consists of an amino acid sequence of SEQ ID NO: 64; polypeptide (II) consists of an amino acid sequence of SEQ ID NO: 65; and polypeptide (III) consists of an amino acid sequence of SEQ ID NO: 66.
The specification discloses NKp46-CD123_F25 binding protein, that (I) consists of an amino acid sequence of SEQ ID NO: 64; polypeptide (II) consists of an amino acid sequence of SEQ ID NO: 65; and polypeptide (III) consists of an amino acid sequence of SEQ ID NO: 66, (see page 112). 
The specification teaches that these polypeptide sequences may have 80%, 90%, 95% sequence identity thereto (page 59).  The specification continues to teach that the binding protein comprises polypeptide sequences derived from immunoglobulin chains and/or amino acid sequences selected from any one of SEQ ID NOs: 1-79, which may thus include any variant sequence with conservative substitutions, and/or any variant with a degree of percent sequence identity with a reference sequence (page 60, lines 21-26). Thus, the recitation of the phrase “an amino acid sequence of” instead of “the amino acid sequence of” causes the claim to be broadly and reasonably interpreted as reading upon antigen binding proteins comprising fragments and variants of the recited sequences. Therefore, claims 13 and 35 read on binding proteins wherein the polypeptide chains that form a first and second antigen binding domain comprise fragments and derivatives of the amino acid sequences of SEQ ID NOs: 64-66.
Factors to be considered in determining whether a disclosure enables one skilled in the art to make and use the claimed invention in its full scope without resorting to undue experimentation include: (1) the quantity of experimentation necessary; (2) the amount of direction or guidance presented; (3) the presence or absence of working examples; (4) the nature or complexity of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims.  See In re Wands, 8 USPQ2d. 1400 (Fed. Cir. 1988). In the instant case, one skilled in the art would not be able to predict which parts of an immunoglobulin Fc region or variant thereof would bind to a human Fc-y receptor or which polypeptide fragments and derivatives of SEQ ID NOs: 64-66 would bind the desired antigen.  With respect to claims 13 and 35, the specification discloses NKp46-CD123_F25 that comprise three chains; chain I comprises the amino acid of SEQ ID NO:64; chain II comprises the amino acid of SEQ ID NO:65 and chain III comprises the amino acid of SEQ ID NO:66 wherein the NKp46-CD123_F25 that bind to human CD123 and human NK p46, (see page figure 4 and page 112). Claims 13 and 35 encompass variants comprising chains I-III comprising an amino acid of SEQ ID NO:64-66.  However, a person of skill in the art would not know which amino acid residues are considered essential and which are non-essential. Without detailed direction as to which amino acids are essential to the function of the polypeptides of SEQ ID NO:64-66, the skilled artisan would not be able to determine without undue experimentation which sequences encompassed by the instant claims would exhibit the desired functional characteristic of binding the desired antigen. 
The problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex.  While it is known that many amino acid substitutions are generally possible in any given protein the positions within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of success are limited.  Certain positions in the sequence are critical to the protein's structure/function relationship, e.g. such as various sites or regions directly involved in binding, activity and in providing the correct three-dimensional spatial orientation of binding and active sites.  These or other regions may also be critical determinants of antigenicity.  These regions can tolerate only relatively conservative substitutions or no substitutions (see Tokuriki et al., 2009, Curr. Opin. Struc. Biol. 19:596-604).  Bhattacharya et al. (2017, PLoS ONE 12(3): e0171355, https://doi.org/10.1371/journal.pone.0171355) state that the range of possible effects of even single nucleotide variations at the protein level are significantly greater than currently assumed by existing software prediction methods, and that correct prediction of consequences remains a significant challenge (p. 18).  Alaoui-lsmaili (2009, Cytokine Growth Factor Rev. 20(5-6):501 -7) also indicate that designing a mutein having predictable activities is difficult: 
Given the complexity of BMP-BMP receptor interactions, it is difficult to design BMPs with improved affinity and/or specificity for one specific receptor. More importantly, predicting the in vivo biological activity of such altered BMPs remains a challenging undertaking, (page 502, right column, full paragraph 2).

Furthermore, when multiple mutations are introduced, there is even less predictability.  For evidence thereof, see Guo et al. (2004, PNAS USA 101(25):9205-10), who state that the effects of mutations on protein function are largely additive (page 9207, left column, full paragraph 2).  
In the instant case, Applicant has provided little or no guidance beyond the mere presentation of sequence data to enable one of ordinary skill in the art to determine, without undue experimentation, the positions in the protein which are tolerant to change (e.g. such as by amino acid substitutions or deletions), and the nature and extent of changes that can be made in these positions.  Although the specification outlines art-recognized procedures for producing and screening for active muteins, this is not adequate guidance as to the nature of active derivatives that may be constructed, but is merely an invitation to the artisan to use the current invention as a starting point for further experimentation.  Even if an active or binding site were identified in the specification, they may not be sufficient, as the ordinary artisan would immediately recognize that an active or binding site must assume the proper three-dimensional configuration to be active, which conformation is dependent upon surrounding residues; therefore, substitution of non-essential residues can often destroy activity.  
Furthermore, recombinant expression of complex mammalian proteins often results in inactive proteins due to improper folding and other post-translational processes. See Ulloa-Aguirre et al. (2004, Traffic 5:821-837) and Bernier et al. (2004, Curr. Opin. Pharmacol. 4:528-533). This is a serious problem in the recombinant production of mammalian proteins, as evidenced by Levy et al. (US 2014/0154743 A1; paragraph [0090]); and Chang et al. (U.S. 5,288,931; paragraph bridging col. 1-2). The primary amino acid sequence of a mammalian protein can have unpredictable effects on the ability of the protein to fold properly after recombinant expression. See Domingues et al. (U.S. 7,112,660 B2) and Sailer et al. (US 2003/0045474 A1).  The purposeful introduction of cysteines to form locked dimers adds another layer of complexity to proper folding processes.
Due to the large quantity of experimentation necessary to generate all possible parts of an immunoglobulin Fc region and all possible variants chains I-III comprising an amino acid of SEQ ID NO:64-66 and screen such for the desired functional activities of binding the desired antigen; the lack of direction/guidance presented in the specification regarding the same; the absence of working examples directed to the same; the complex nature of the invention; the state of the prior art which establishes the unpredictability of the effects of mutation on protein structure and function; and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.
Note; it is recommended to amend claims 13 and 35 to recite “the amino acid of SEQ ID NO:64 etc.” instead of “an amino acid of SEQ ID NO:64”.

Conclusion:
6.	No claim is allowed.
Advisory Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884. The examiner can normally be reached Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        23 August 2022

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647